UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 21-2250


REINALDO OLAVARRIA,

                     Plaintiff - Appellant,

              v.

WAKE COUNTY DEPARTMENT OF SOCIAL SERVICES, WCDSS; NORTH
CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,
DIVISION OF HEALTH SERVICE REGULATION,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:21-cv-00082-BO)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reinaldo Olavarria, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reinaldo Olavarria appeals the district court’s order granting Defendants’ motions

to dismiss Olavarria’s complaint seeking review of two decisions of the North Carolina

Department of Health and Human Services. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because Olavarria’s informal brief fails

to meaningfully challenge the district court’s rationale for dismissing his claims, Olavarria

has forfeited appellate review of the court’s disposition. See Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2